EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Joseph Kuborn on January 18, 2022.

Regarding Claim 1, the claim is modified as follows:
1.  (Currently Amended) A method of reducing the accumulation of snow and/or ice on a rotary broom assembly having a rotary brush operable to remove an accumulated material from a surface, comprising: 
mounting a broom hood spaced from the rotary brush of the rotary broom assembly, wherein the broom hood extends along a length of the brush; 
providing a wiper assembly along an upper surface of the broom hood; and 
operating the wiper assembly to remove an accumulation of snow and/or ice  from the broom hood.  

Regarding Claim 14, the claim is modified as follows:

wiper  assembly of claim 8 further comprising a guide rail mounted to the top surface of the broom hood, wherein in the wiper moves along the guide rail.  

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received February 25, 2020.  Claims 1 and 14 were modified by Examiner’s Amendment to place Claims 1-14 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-14, a search of the prior art does not teach or reasonably suggest the method or device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Marc Carlson/
Primary Examiner, Art Unit 3723